DETAILED ACTION

Claim Status
Claims 1-13 is/are pending.
Claims 1-13 is/are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 9-10, 12 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claims cannot be directed to a use per se.

Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
FANFANI ET AL (US 2019/0030857),
in view of LIPEROTI ET AL (US 2020/0189254),
 	and in view of FORLONI (US 2014/0234493) (which is the US equivalent of WO 2012/160142 as cited in LIPEROTI ET AL ‘254),
 	and in view of DEWAEL ET AL (US 2021/0347936).
 	FANFANI ET AL ‘857 discloses a crosslinked packaging film useful in vacuum skin packaging (VSP) applications (e.g., for ovenable food packages, etc.), where the packaging film comprises:
(a) an outer sealing layer which contacts the package contents (e.g., food) (corresponding to the recited “a layer comprising polyester” and the recited “inner layer”) wherein the outer sealing layer comprises a blend of: 

(1) a first (co)polyester with a glass transition temperature (Tg) not higher than 50 ºC and/or a melting point (Tm) not higher than 170 ºC; and

(2) a second (co)polyester with a Tg of higher than 50 ºC;

(c) an outer abuse layer (e.g., polyolefins and their copolymers, such as: polyethylene; ethylene-alpha-olefin copolymers; ethylene-vinyl acetate (EVA) copolymers; ethylene-(meth)acrylate copolymers; etc.) (corresponding to the recited “outer layer”);

(d) an inner gas barrier layer (e.g., polyamides; polyesters; ethylene-vinyl alcohol; etc.) (corresponding to the recited “oxygen barrier layer”);

(f) optional inner bulk layers (e.g., polyethylene and its copolymers, such as ethylene-vinyl acetate (EVA) copolymers; etc.);

The packaging film is preferably not oriented and can comprise a variety of structures having two or more layers (e.g., a/c; a/f/d/f/c; etc.), wherein at least one of the layers are crosslinked (e.g., using chemical and/or radiation crosslinking, etc.). The packaging film can be formed using known coextrusion methods (e.g., as described in ESAKOV ET AL (US 4,287,151); etc.).  (entire document, e.g., paragraph 0001-0002, 0004-0005, 0022-0027, 0038, 0042, 0066-0067, 0075-0076, 0079, 0081-0086, 0110-0113, 0131-0138, 0147-0150, 0164-0167, 0170-0176, 0186, 0226, 0238, 0244-0246, etc.)  However, the reference does not specifically discuss the melting point of the (co)polyester with a Tg of higher than 50 ºC in the sealing layer.
	LIPEROTI ET AL ‘254 discloses that it is well known in the art to utilize blends containing: (i) a first amorphous (co)polyester having a relatively low Tg and/or Tm; and (ii) a second (co)polyester (e.g., but not limited to PET resins such as EASTAPAK Copolyester 9921. etc.) such as those disclosed in WO 2012/160142 as heat-sealable layers for VSP materials. (paragraph 0002, 0014-0018, 0031, 0110, 0124, 0128-0129, etc.)
 	FORLONI ‘493 (which is US equivalent of WO 2012/160142, cited in LIPEROTI ET AL ‘254) discloses that it is well known in the art to incorporate a polyester with a Tg of up to 80 ºC and/or a Tm of up to 240 ºC (e.g., but not limited to, EASTAPAK Copolyester 9921, etc.) as a component in polyester-based heat-sealable layers for ovenable food packaging applications in order to provide improved heat resistance and/or better appearance (e.g., transparency, gloss, etc.) for higher temperature microwave and conventional oven cooking or heating applications. (paragraph 0010-0014, 0025-0029, 0043, etc.)
	DEWAEL ET AL ‘936 provides evidence that EASTAPAK 9921 is a commercially available PET resin with a melting point (Tm) of 236 ºC and a glass transition temperature (Tg) of about 79 ºC. (paragraph 0194, etc.)
 	Regarding claims 1, 3-13, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a known higher Tg, higher Tm polyester resin (e.g., but not limited to, EASTAPAK Copolyester 9921, etc.) as suggested by LIPEROTI ET AL ‘254 and FORLONI ‘493 as the second (co)polyester component in the sealing layer (a) in the ovenable crosslinked VSP films of FANFANI ET AL ‘857 in order to improve the heat-resistance of heat sealed portions of the VSP films and thereby allow such VSP materials to be used in higher heating and/or cooking temperatures in dual-ovenable (i.e., usable in both microwaves and conventional ovens) food packaging applications.
 	Regarding claim 2, the use of the hot blown film process is a product-by-process limitation and is not further limiting in as so far as the structure of the product is concerned.  "[E]even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." [emphasis added] In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP 2113.  Once a product appearing substantially identical is found, the burden shifts to applicant to show a unobvious difference between the claimed product and the prior art product.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1993).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
 	FANFANI ET AL (US 2019/0030857), in view of LIPEROTI ET AL (US 2020/0189254), and in view of FORLONI (US 2014/0234493) (which is the US equivalent of WO 2012/160142 as cited in LIPEROTI ET AL ‘254), and in view of DEWAEL ET AL (US 2021/0347936),
 		as applied to claim 1 above, 
 	and further in view of ESAKOV ET AL (US 4,287,151) (as cited in FANFANI ET AL ‘857).
	ESAKOV ET AL ‘151 discloses that it is well known in the art to form non-stretched (i.e., non-oriented) thermoplastic films from molten (i.e., “hot”) thermoplastic material extruded through a circular extrusion die which are blown and cooled using air. (line 58, col. 1 to line 22, col. 2; line 33-45, col. 2; etc.)
	Regarding claim 2, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a known coextrusion methods as described in ESAKOV ET AL ‘151 using blown air to form molten (i.e., “hot”) resin into non-stretched films to form the non-oriented VSP films of FANFANI ET AL ‘857.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	CIOCCA (US 2020/0180281) and SPIGAROLI ET AL (US 2018/0362232) and DENG ET AL (US 2010/0221391) disclose ovenable vacuum skin packaging containing polyester resin.
 	MURGA ET AL (US 10,639,873) ovenable food packaging containing polyester resin
 	MIDDLETON ET AL (US 2011/0011854) and MIDDLETON ET AL (US 2013/0193135) disclose non-oriented microwavable packaging films for heating and/or cooking.
 	DEMEREST (US 5,614,228) disclose ovenable polyester sheets.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vivian Chen whose telephone number is (571) 272-1506.  The examiner can normally be reached on Monday through Thursday from 8:30 AM to 6 PM.  The examiner can also be reached on alternate Fridays.   
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.   
 	The General Information telephone number for Technology Center 1700 is (571) 272-1700.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

July 30, 2022

/Vivian Chen/
Primary Examiner, Art Unit 1787